People v Ortiz (2021 NY Slip Op 04514)





People v Ortiz


2021 NY Slip Op 04514


Decided on July 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 22, 2021

110929
[*1]The People of the State of New York, Respondent,
vEvangeline Ortiz, Appellant.

Calendar Date:June 17, 2021

Before:Egan Jr., J.P., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ.

G. Scott Walling, Slingerlands, for appellant.
J. Anthony Jordan, District Attorney, Fort Edward (Taylor Fitzsimmons of counsel), for respondent.

Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered October 26, 2018, convicting defendant upon her plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant was charged in an indictment with a number of crimes after she mailed a package containing controlled substances to an inmate at a correctional facility. In satisfaction of the indictment, she pleaded guilty to attempted promoting prison contraband in the first degree and waived her right to appeal. In accordance with the terms of the plea agreement, she was sentenced to 1 to 3 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Egan Jr., J.P., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.